Appeal from an award for twenty-one weeks’ disability compensation covering the period from February 1, 1941, to June 28, 1941, with reimbursement to the employer of part of the aggregate amount awarded. It is the claim of the appellant that there was no advance payment of wages within the meaning of the Workmen’s Compensation Law. The employer had immediate knowledge of the accident and was fully cognizant of claimant’s complaints and symptoms of his injury. The evidence shows that there was advance payment of wages and compensation within the meaning of the Workmen’s Compensation Law. The evidence supports the award appealed from. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.